  Case 3:18-bk-30530-SHB             Doc 251 Filed 11/08/19 Entered 11/08/19 11:08:41                Desc
                                      Main Document    Page 1 of 2

The motion is granted and the case is dismissed; however, the Court will retain jurisdiction to
adjudicate the fee petition of Debtor's counsel to be filed by November 30, 2019.




SO ORDERED.
SIGNED this 7th day of November, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




         ________________________________________________________________



                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

                                                              )
    IN RE:                                                    )
                                                              )
            Industrial Fabrication & Repair, Inc.             )        Case No.: 3:18-bk-30530-SHB
                                                              )        Chapter 11
                                                              )
                    Debtor.                                   )

                 ORDER GRANTING REQUEST OF UNITED STATES TRUSTEE
                     TO DISMISS OR CONVERT CASE TO CHAPTER 7

            This CASE came before the Court for hearing on November 7, 2019, at 10:00 a.m., upon

    the U.S. Trustee’s Certification of Noncompliance and Request for Dismissal and/or Conversion

    of Case (the “Request”), following notice to the debtor, all creditors, and parties-in-interest. It

    appearing that good cause exists, pursuant to the Fifth Order Authorizing Interim Use of Cash

    Collateral and Granting Adequate Protection (the “Order”) (Doc. No. 165) and pursuant to 11

    U.S.C. § 1112(b)(4)(E), (F), and (I) to grant said Request and further that it is in the best interest

    of creditors that the case be dismissed; it is hereby
Case 3:18-bk-30530-SHB         Doc 251 Filed 11/08/19 Entered 11/08/19 11:08:41              Desc
                                Main Document    Page 2 of 2



        ORDERED that the U.S. Trustee's request to dismiss this case is granted and this case is

 hereby DISMISSED.

                                              ###



 APPROVED FOR ENTRY:

 PAUL A. RANDOLPH
 Acting United States Trustee, Region 8

 /s/ Tiffany A. DiIorio
 Tiffany A. DiIorio
 Trial Attorney, Fla. Bar No. 0719706
 U.S. Department of Justice
 Office of the U.S. Trustee
 800 Market Street, Suite 114
 Knoxville, TN 37902
 Telephone: (865) 545-4754
 Facsimile:      (865) 545-4325
 Email:          tiffany.diiorio@usdoj.gov




                                                2
